Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 1 of 16 Page ID #:575



   1   ROB BONTA
       Attorney General of California
   2   MARK T. CUMBA
       Supervising Deputy Attorney General
   3   DONNA M. DEAN
       Deputy Attorney General
   4   State Bar No. 187104
        300 South Spring Street, Suite 1702
   5    Los Angeles, CA 90013
        Telephone: (213) 269-6509
   6    Fax: (916) 731-2120
        E-mail: Donna.Dean@doj.ca.gov
   7   Attorneys for Defendants
       Warren A. Stanley, Charles Sampson,
   8   A. Braaksma, S. Pool, and E. Bailey
   9
  10                         UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12
  13
       YAQUELIN SEVASTIANA                          2:20-cv-02779 CBM (PJWx)
  14   ORDONEZ,
                                                  ANSWER TO FIRST AMENDED
  15                                   Plaintiff, COMPLAINT
  16                v.
  17
       WARREN A. STANLEY, CHARLES
  18   SAMPSON, SGT. A. BRAAKSMA
       (#16551), SGT. S. POOL (#14242),
  19   OFFICER E. BAILEY (#22360) and
       Does 1 through 10, all sued in their
  20   individual capacities,
  21                                Defendants.
  22
            COME NOW Defendants Warren A. Stanley, Charles Sampson, Sgt. A.
  23
       Braaksma, Sgt. S. Pool, and Officer E. Bailey, and in response to the First
  24
       Amended Complaint (FAC) on file herein admits, denies, and allege as follows:
  25
       I.   JURISDICTION AND VENUE
  26
            1.   Answering paragraph 1 of the FAC, said paragraph contains conclusions
  27
                 of law which do not require an answer. To the extent that paragraph 1
  28
                                                1
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 2 of 16 Page ID #:576



   1              may be deemed to require an answer, answering defendants admit that
   2              plaintiff has stated the correct basis for jurisdiction.
   3         2.   Answering paragraph 2 of the FAC, said paragraph contains conclusions
   4              of law which do not require an answer. To the extent that paragraph 2
   5              may be deemed to require an answer, answering defendants admit that
   6              the incidents, events and occurrences giving rise to this action occurred
   7              in the County of Los Angeles and that plaintiff’s claims arise out of
   8              alleged acts of employees of the California Highway Patrol (CHP).
   9              Answering defendants also admit that plaintiff has stated the correct basis
  10              for venue. Answering defendants deny each and every remaining
  11              allegation of said paragraph and any inferences that may be drawn
  12              therefrom.
  13   II.   PARTIES
  14         3.   Answering defendants lack sufficient knowledge or information from
  15              which to form a belief as to the truth of plaintiff’s allegations in
  16              paragraph 3 of the FAC, and, on that basis, deny those allegations and
  17              any inferences that may be drawn therefrom.
  18         4.   Answering paragraph 4 of the FAC, answering defendants admit that
  19              Defendant Warren A. Stanley was the Commissioner of the CHP at the
  20              time of the incident in this case and was Assistant Commissioner, Staff,
  21              from July 1, 2010 to December 23, 2012. Answering defendants deny
  22              each and every remaining allegation of said paragraph and any inferences
  23              that may be drawn therefrom.
  24         5.   Answering paragraph 5 of the FAC, answering defendants admit that
  25              Defendant Amanda Ray is the Commissioner of the CHP and was
  26              Assistant Commissioner, Staff, from April 1, 2018, to February 29, 2020.
  27              Answering defendants deny each and every remaining allegation of said
  28              paragraph and any inferences that may be drawn therefrom.
                                                   2
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 3 of 16 Page ID #:577



   1        6.   Answering paragraph 6 of the FAC, answering defendants admit that
   2             Defendant Bill Siegl was Assistant Commissioner, Staff, from November
   3             15, 2016, to December 18, 2017. Answering defendants deny each and
   4             every remaining allegation of said paragraph and any inferences that may
   5             be drawn therefrom.
   6        7.   Answering paragraph 7 of the FAC, said paragraph contains conclusions
   7             of law which do not require an answer. To the extent that paragraph 7
   8             may be deemed to require an answer, answering defendants admit that
   9             Dennis Davidson, Chris Lane, Kevin Davis, Pat Arvizu, Ruben Leal, and
  10             Paul Congi are or were employed by CHP in CHP’s Research and
  11             Planning Section at various times from 2010 to the present. Answering
  12             defendants deny each and every remaining allegation of said paragraph
  13             and any inferences that may be drawn therefrom
  14        8.   Answering paragraph 8 of the FAC, answering defendants admit that,
  15             Defendant Charles Sampson is, and at all times relevant to this action
  16             was, an employee of the CHP. Answering defendants further admit that
  17             Defendant Charles Sampson is the former commanding officer of the
  18             CHP Central Los Angeles area office. Answering defendants deny each
  19             and every remaining allegation of said paragraph and any inferences that
  20             may be drawn therefrom.
  21        9.   Answering paragraph 9 of the FAC, answering defendants admit that
  22             Defendants Sgt. A. Braaksma is, and at all times relevant to this action
  23             was, an employees of the CHP, a sergeant, and assigned to CHP’s
  24             Central Los Angeles area office. Answering defendants also admit that
  25             Defendant S. Pool is, and at all times relevant to this action was, an
  26             employee of the CHP, a patrol officer, and assigned to CHP’s Central
  27             Los Angeles area office. Answering defendants deny each and every
  28             remaining allegation of said paragraph and any inferences that may be
                                                3
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 4 of 16 Page ID #:578



   1            drawn therefrom.
   2        10. Answering paragraph 10 of the FAC, answering defendants admit that
   3            Defendant Officer E. Bailey is, and at all times relevant to this action
   4            was, an employee of the CHP, a patrol officer, and assigned to CHP’s
   5            Central Los Angeles area office. Answering defendants deny each and
   6            every remaining allegation of said paragraph and any inferences that may
   7            be drawn therefrom.
   8        11. Answering defendants lack sufficient knowledge or information from
   9            which to form a belief as to the truth of plaintiff’s allegations in
  10            paragraph 8 of the FAC, and, on that basis, deny those allegations and
  11            any inferences that may be drawn therefrom.
  12        12. Answering paragraph 9 of the FAC, said paragraph contains conclusions
  13            of law which do not require an answer. To the extent that paragraph 12
  14            may be deemed to require an answer, answering defendants admit that
  15            answering defendants were acting within the course and scope of their
  16            employment with the CHP and under color of state law. Answering
  17            defendants deny each and every remaining allegation of said paragraph
  18            and any inferences that may be drawn therefrom.
  19   III. FACTS COMMON TO ALL CLAIMS
  20        13. Answering defendants deny each and every allegation in paragraph 13 of
  21            the FAC and any inferences that may be drawn therefrom.
  22        14. Answering defendants deny each and every allegation in paragraph 14 of
  23            the FAC and any inferences that may be drawn therefrom.
  24        15. Answering defendants deny each and every allegation in paragraph 15 of
  25            the FAC and any inferences that may be drawn therefrom.
  26        16. Answering defendants deny each and every allegation in paragraph 16 of
  27            the FAC and any inferences that may be drawn therefrom.
  28   //
                                                4
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 5 of 16 Page ID #:579



   1        17. Answering defendants deny each and every allegation in paragraph 17 of
   2            the FAC and any inferences that may be drawn therefrom.
   3        18. Answering defendants deny each and every allegation in paragraph 18 of
   4            the FAC and any inferences that may be drawn therefrom.
   5        19. Answering defendants deny each and every allegation in paragraph 19 of
   6            the FAC and any inferences that may be drawn therefrom.
   7        20. Answering defendants deny each and every allegation in paragraph 20 of
   8            the FAC and any inferences that may be drawn therefrom.
   9        21. Answering defendants lack sufficient knowledge or information from
  10            which to form a belief as to the truth of plaintiff’s allegations in
  11            paragraph 21 of the FAC, and, on that basis, deny those allegations and
  12            any inferences that may be drawn therefrom.
  13        22. Answering paragraph 22 of the FAC, answering defendants admit that
  14            Defendant Bailey stopped Francisco Gomez Lopez on October 24, 2019,
  15            at or near the freeway interchange of the I-5 southbound and the I-10
  16            westbound while he was driving plaintiff’s vehicle. Answering
  17            defendants also admit that plaintiff’s vehicle was seized pursuant to
  18            Vehicle Code section 14602.6(a)(1). Answering defendants deny each
  19            and every remaining allegation of said paragraph and any inferences that
  20            may be drawn therefrom.
  21        23. Answering paragraph 23 of the FAC, answering defendants admit that
  22            plaintiff’s vehicle was towed. Answering defendants deny each and
  23            every remaining allegation of said paragraph and any inferences that may
  24            be drawn therefrom.
  25        24. Answering paragraph 24 of the FAC, answering defendants admit that
  26            plaintiff spoke to Officer S. Pool at the Central Los Angeles California
  27            Highway Patrol area office on October 25, 2019, and that plaintiff’s
  28            vehicle was not released on October 25, 2019. Answering defendants
                                                5
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 6 of 16 Page ID #:580



   1            deny each and every remaining allegation of said paragraph and any
   2            inferences that may be drawn therefrom.
   3        25. Answering paragraph 25 of the FAC, answering defendants admit that a
   4            storage hearing was conducted by Sgt. A. Braaksma on October 30,
   5            2019. Answering defendants further admit that plaintiff’s vehicle was
   6            not released on October 30, 2019. Answering defendants deny each and
   7            every remaining allegation of said paragraph and any inferences that may
   8            be drawn therefrom.
   9        26. Answering paragraph 26 of the FAC, answering defendants admit that
  10            plaintiff’s counsel sent a letter dated October 25, 2019, to Defendant
  11            Sampson. Answering defendants deny each and every remaining
  12            allegation of said paragraph and any inferences that may be drawn
  13            therefrom.
  14        27. Answering defendants deny each and every allegation in paragraph 27 of
  15            the FAC and any inferences that may be drawn therefrom.
  16        28. Answering defendants deny each and every allegation in paragraph 28 of
  17            the FAC and any inferences that may be drawn therefrom.
  18        29. Answering defendants deny each and every allegation in paragraph 29 of
  19            the FAC and any inferences that may be drawn therefrom.
  20        30. Answering defendants lack sufficient knowledge or information from
  21            which to form a belief as to the truth of plaintiff’s allegations in
  22            paragraph 30 of the FAC, and, on that basis, deny those allegations and
  23            any inferences that may be drawn therefrom.
  24   //
  25   //
  26   //
  27   //
  28   //
                                                6
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 7 of 16 Page ID #:581



   1         FIRST CAUSE OF ACTION – UNLAWFUL VEHICLE IMPOUND
   2                                     42 U.S.C. § 1983
   3                                 (Against All Defendants)
   4         31. Answering paragraph 31 of the FAC, answering defendants reassert and
   5             incorporate by this reference their responses to all previous and following
   6             paragraphs as though fully set forth at length herein.
   7         32. Answering defendants deny each and every allegation in paragraph 32 of
   8             the FAC and any inferences that may be drawn therefrom.
   9         33. Answering defendants deny each and every allegation in paragraph 33 of
  10             the FAC and any inferences that may be drawn therefrom.
  11         34. Answering defendants deny each and every allegation in paragraph 34 of
  12             the FAC and any inferences that may be drawn therefrom.
  13        SECOND CAUSE OF ACTION – SUBSTANTIVE AND PROCEDURAL
  14                                     DUE PROCESS
  15                                     42 U.S.C. § 1983
  16           (Against Defendants Stanley, Sampson, Braaksma, Pool, and DOES)
  17         35. Answering paragraph35 of the FAC, answering defendants reassert and
  18             incorporate by this reference their responses to all previous and following
  19             paragraphs as though fully set forth at length herein.
  20         36. Answering defendants deny each and every allegation in paragraph 36 of
  21             the FAC and any inferences that may be drawn therefrom.
  22         37. Answering defendants lack sufficient knowledge or information from
  23             which to form a belief as to the truth of plaintiff’s allegations in
  24             paragraph 37 of the FAC, and, on that basis, deny those allegations and
  25             any inferences that may be drawn therefrom.
  26         38. Answering defendants deny each and every allegation in paragraph 38 of
  27             the FAC and any inferences that may be drawn therefrom.
  28   //
                                                 7
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 8 of 16 Page ID #:582



   1        39. Answering defendants deny each and every allegation in paragraph 39 of
   2            the FAC and any inferences that may be drawn therefrom.
   3        40. Answering defendants deny each and every allegation in paragraph 40 of
   4            the FAC and any inferences that may be drawn therefrom.
   5        41. Answering defendants deny each and every allegation in paragraph 41 of
   6            the FAC and any inferences that may be drawn therefrom.
   7        42. Answering defendants deny each and every allegation in paragraph 42 of
   8            the FAC and any inferences that may be drawn therefrom.
   9    THIRD CAUSE OF ACTION – VIOLATION OF CAL. CIVIL CODE § 52.1
  10                               (Against All Defendants)
  11        43. Answering paragraph 43 of the FAC, answering defendants reassert and
  12            incorporate by this reference their responses to all previous and following
  13            paragraphs as though fully set forth at length herein.
  14        44. Answering defendants deny each and every allegation in paragraph 44 of
  15            the FAC and any inferences that may be drawn therefrom.
  16        45. Answering defendants deny each and every allegation in paragraph 45 of
  17            the FAC and any inferences that may be drawn therefrom.
  18        46. Answering defendants deny each and every allegation in paragraph 46 of
  19            the FAC and any inferences that may be drawn therefrom.
  20        47. Answering defendants deny each and every allegation in paragraph 47 of
  21            the FAC and any inferences that may be drawn therefrom.
  22        48. Answering defendants deny each and every allegation in paragraph 48 of
  23            the FAC and any inferences that may be drawn therefrom.
  24        49. Answering defendants deny each and every allegation in paragraph 49 of
  25            the FAC and any inferences that may be drawn therefrom.
  26        50. Answering defendants deny each and every allegation in paragraph 509
  27            of the FAC and any inferences that may be drawn therefrom.
  28   //
                                               8
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 9 of 16 Page ID #:583



   1              FOURTH CAUSE OF ACTION – UNLAWFUL SEIZURE
   2                              (CAL. CONST. ART. I § 13)
   3                                 (Against All Defendants)
   4        51. Answering paragraph 51 of the FAC, answering defendants reassert and
   5              incorporate by this reference their responses to all previous and following
   6              paragraphs as though fully set forth at length herein.
   7        52. Answering defendants deny each and every allegation in paragraph 52 of
   8              the FAC and any inferences that may be drawn therefrom.
   9        53. Answering defendants deny each and every allegation in paragraph 53 of
  10              the FAC and any inferences that may be drawn therefrom.
  11        54. Answering defendants deny each and every allegation in paragraph 54 of
  12              the FAC and any inferences that may be drawn therefrom.
  13        AS SEPARATE AND AFFIRMATIVE DEFENSES, answering defendants
  14   allege as follows:
  15        AFFIRMATIVE DEFENSE NO. 1:
  16        The FAC herein fails to state facts sufficient to constitute any cause of action
  17   against defendants.
  18        AFFIRMATIVE DEFENSE NO. 2:
  19        Plaintiff’s own conduct estops plaintiff from claiming the damages alleged in
  20   the FAC.
  21        AFFIRMATIVE DEFENSE NO. 3:
  22        Plaintiff has waived any right to relief for the causes of action alleged in the
  23   FAC.
  24        AFFIRMATIVE DEFENSE NO. 4:
  25        The instant action is barred by the doctrine of unclean hands.
  26        AFFIRMATIVE DEFENSE NO. 5:
  27        The FAC and each cause of action therein are barred by the statute of
  28   limitations of Code of Civil Procedure sections 335.1, 338, 340, and 343.
                                                 9
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 10 of 16 Page ID #:584



    1        AFFIRMATIVE DEFENSE NO. 6:
    2        The FAC and each cause of action therein are barred by the statute of
    3   limitations of Code of Civil Procedure section 342 and Government Code sections
    4   945.4 and 945.6.
    5        AFFIRMATIVE DEFENSE NO. 7:
    6        All acts of defendants occurred in the proper exercise of his/her job duties and
    7   police powers without malice or intent to deprive any person of any right arising
    8   under the Constitution or laws of the United States, or to do any person any other
    9   injury.
  10         AFFIRMATIVE DEFENSE NO. 8:
  11         Defendants were at all relevant times acting within the course and scope of
  12    duty of public employment.
  13         AFFIRMATIVE DEFENSE NO. 9:
  14         Defendants did not deprive any person of any right, privilege or immunity
  15    guaranteed by the Constitution or laws of the United States.
  16         AFFIRMATIVE DEFENSE NO. 10:
  17         Defendants did not perform any affirmative act, participate in another’s
  18    affirmative acts, or omit to perform an act which they were legally required to do.
  19         AFFIRMATIVE DEFENSE NO. 11:
  20         At all times relevant, defendants did not violate any clearly established
  21    statutory or constitutional right of which a reasonable officer would have known.
  22    Defendants are therefore immune from liability.
  23         AFFIRMATIVE DEFENSE NO. 12:
  24         Defendants are entitled to qualified immunity. Defendants acted at all times
  25    herein relevant in good faith, with due care, within the scope of discretion, and
  26    pursuant to laws, regulations, rules, and practices reasonably believed to be in
  27    accordance with the Constitution and laws of the United States. There is no liability
  28    pursuant to the Federal Civil Rights Act where one acts in good faith and entertains
                                                 10
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 11 of 16 Page ID #:585



    1   an honest, reasonable belief that one’s actions are in accord with the clearly
    2   established law.
    3        AFFIRMATIVE DEFENSE NO. 13:
    4        The FAC herein fails to state facts sufficient to constitute a cause of action
    5   under 42 U.S.C. section 1983 in that simple negligence is not a federal civil rights
    6   violation.
    7        AFFIRMATIVE DEFENSE NO. 14:
    8        There is no imputed liability between public officers in actions under the
    9   Federal Civil Rights Act.
  10         AFFIRMATIVE DEFENSE NO. 15:
  11         The FAC fails to state a cause of action for violation of civil rights, as any
  12    deprivation of civil rights alleged in the FAC was not without due process of law.
  13         AFFIRMATIVE DEFENSE NO. 16:
  14         The acts and omissions alleged in the FAC, to the extent they occurred at all,
  15    were an exercise of the police power.
  16         AFFIRMATIVE DEFENSE NO. 17:
  17         Insofar as any defendants have approved or reviewed determinations and
  18    actions of any subordinate, such review and approval was done in a legislative,
  19    judicial, or quasi-judicial capacity, within the scope of discretion, with due care,
  20    and with a reasonable and good faith belief that such actions were in accordance
  21    with the Constitution and laws of the United States.
  22         AFFIRMATIVE DEFENSE NO. 18:
  23         Insofar as any defendants have promulgated any rule or regulation or directive,
  24    such promulgation was done within the scope of discretion, in good faith, with due
  25    care, and with the intent that such rule or regulation or directive conforms in all
  26    respects to the Constitution and laws of the United States.
  27    //
  28    //
                                                  11
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 12 of 16 Page ID #:586



    1        AFFIRMATIVE DEFENSE NO. 19:
    2        Defendants will be entitled to reasonable attorneys’ fees and costs of suit upon
    3   prevailing within the meaning of 42 U.S.C. section 1988.
    4        AFFIRMATIVE DEFENSE NO. 20:
    5        The FAC and each cause of action therein are barred and this court is without
    6   jurisdiction as there has been a failure to exhaust administrative remedies.
    7        AFFIRMATIVE DEFENSE NO. 21:
    8        The action is barred by the failure to precede the action with a claim as
    9   required by Government Code sections 945.4, 911.2, 905.2, and 950.2.
  10         AFFIRMATIVE DEFENSE NO. 22:
  11         If and to the extent that any claim was presented to the California Victim
  12    Compensation Board, this lawsuit is untimely because it was filed more than six-
  13    months after a written notice of rejection of claim was personally delivered or
  14    deposited in the mail. Cal. Gov. Code § 945.6.
  15         AFFIRMATIVE DEFENSE NO. 23:
  16         If and to the extent that the allegations of the FAC attempt to enlarge upon the
  17    facts and contentions set forth in the California Victim Compensation Board claim,
  18    if any there was, said FAC fails to state a cause of action and is barred by
  19    Government Code sections 905.2, 911.2 and 950.2.
  20         AFFIRMATIVE DEFENSE NO. 24:
  21         Plaintiff willingly, voluntarily and knowingly assumed each, every and all the
  22    risks and hazards involved in the activities alleged in the FAC.
  23         AFFIRMATIVE DEFENSE NO. 25:
  24         Any and all alleged happenings and events, damages and injuries, if any there
  25    were, were proximately caused and contributed to by the negligence of plaintiff and
  26    others, each and all of whom failed to exercise ordinary care at the times and places
  27    alleged in the FAC.
  28    //
                                                 12
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 13 of 16 Page ID #:587



    1        AFFIRMATIVE DEFENSE NO. 26:
    2        Should plaintiff herein recover damages, the amount thereof should be abated,
    3   apportioned and reduced to the extent that the negligence or other legal
    4   responsibility of any other person or entity caused or contributed to damages, if any
    5   there were.
    6        AFFIRMATIVE DEFENSE NO. 27:
    7        Insofar as any defendant has delegated any duty to any subordinate, such
    8   delegation was at all times done in good faith, and with due care. Answering
    9   defendants are therefore not liable for any act or omission of any subordinate.
  10         AFFIRMATIVE DEFENSE NO. 28:
  11         There is no liability in that the acts alleged in the FAC, if done at all, were
  12    done in the execution and enforcement of the law while exercising due care. Cal.
  13    Gov. Code § 820.4.
  14         AFFIRMATIVE DEFENSE NO. 29:
  15         There is no liability for any injury or damages, if any there were, resulting
  16    from acts done in good faith and without malice under the apparent authority of any
  17    enactment, even though said enactment be unconstitutional, invalid, or inapplicable.
  18    Cal. Gov. Code § 820.6.
  19         AFFIRMATIVE DEFENSE NO. 30:
  20         There is no liability for any injury or damages, if any there were, resulting
  21    from an exercise of discretion vested in a public employee, whether or not such
  22    discretion be abused. Cal. Gov. Code § 820.2.
  23         AFFIRMATIVE DEFENSE NO. 31:
  24         There is no liability for injury or damages, if any there were, caused by the
  25    instituting or prosecuting of any judicial or administrative proceeding. Cal. Gov.
  26    Code § 821.6.
  27         AFFIRMATIVE DEFENSE NO. 32:
  28         At all relevant times, plaintiff failed to mitigate injury and damages.
                                                  13
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 14 of 16 Page ID #:588



    1        AFFIRMATIVE DEFENSE NO. 33:
    2        Pursuant to California Government Code sections 962 and 984, any judgment
    3   entered herein may be paid by periodic payments rather than in a lump sum.
    4        AFFIRMATIVE DEFENSE NO. 34:
    5        Pursuant to California Government Code section 985, any judgment entered
    6   herein may be reduced for collateral source payments paid or obligated to be paid
    7   for services or benefits that were provided prior to commencement of trial.
    8        AFFIRMATIVE DEFENSE NO. 35:
    9        The acts complained of by plaintiff were provoked by plaintiff’s unlawful and
  10    wrongful conduct; therefore, plaintiff is not entitled to an award of punitive
  11    damages.
  12         AFFIRMATIVE DEFENSE NO. 36:
  13         The FAC and each cause of action therein fail to allege facts sufficient to state
  14    a claim for punitive damages. Cal. Gov. Code § 818; Cal. Civ. Code, § 3294.
  15         AFFIRMATIVE DEFENSE NO. 37:
  16         Any award for punitive damages herein would result in a deprivation of rights
  17    under the Constitutions of the United States and of the State of California in that:
  18         1) Defendants would be placed in double jeopardy by being tried twice for the
  19    same offense in contravention of the Fifth Amendment;
  20         2) The statutes and laws purporting to prescribe criteria for an award for
  21    punitive damages are vague in that they are not sufficiently specific to know what
  22    conduct will subject one to such penalty;
  23         3) Any award of punitive damages herein would violate the due process
  24    clauses of the Constitutions of the United States and the State of California in that
  25    the standards for setting such damages are void for vagueness and there is no
  26    objective standard for limiting the amount of punitive damages;
  27         4) Defendants would be required to be a witness in contravention of the Fifth
  28    Amendment;
                                                 14
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 15 of 16 Page ID #:589



    1          5) Such damages would be imposed without proof of guilt beyond a
    2   reasonable doubt in contravention of the Sixth Amendment;
    3          6) Defendants would be deprived of equal protection of the laws in
    4   contravention of the Fifth and Fourteenth Amendments in that any award is based
    5   in part upon individual wealth or economic status;
    6          7) Such award for punitive damages would violate the equal protection clauses
    7   of the Constitutions of the United States and the State of California in that it would
    8   encourage disproportionate punishment without a rational basis and amount to an
    9   arbitrary classification;
  10           8) Such damages would amount to excessive fines in contravention of the
  11    Eighth Amendment; and
  12           9) Defendants would be deprived in other ways of the right to due process of
  13    law.
  14           By reason of the above premises, the award of punitive damages herein should
  15    not be allowed.
  16           AFFIRMATIVE DEFENSE NO. 38:
  17           This action was filed and is maintained without reasonable cause and without
  18    a good faith belief that there is a justifiable controversy under the facts and law to
  19    warrant the filing of the pleading. As the proceeding arises under the California
  20    Tort Claims Act, defendants are entitled to recover costs, including reasonable
  21    attorneys’ fees, upon prevailing on summary judgment, judgment before
  22    presentation of defense evidence, directed verdict, or nonsuit. Cal. Civ. Proc. Code
  23    § 1038.
  24           AFFIRMATIVE DEFENSE NO. 39:
  25           Because the FAC is couched in conclusory terms, all affirmative defenses that
  26    may be applicable to the within action cannot be fully anticipated. Accordingly, the
  27    right to assert additional affirmative defenses, if and to the extent that such
  28    affirmative defenses are applicable, is reserved.
                                                  15
Case 2:20-cv-02779-CBM-GJS Document 56 Filed 05/04/21 Page 16 of 16 Page ID #:590



    1         WHEREFORE, defendants pray that:
    2                1.   Judgment be rendered in favor of defendants and against plaintiff;
    3                2.   Plaintiff take nothing by her FAC;
    4                3.   Defendants be awarded costs of suit and attorneys’ fees incurred
    5   herein; and
    6                4.   Defendants be awarded such other and further relief as the Court
    7   may deem necessary and proper.
    8                               DEMAND FOR JURY TRIAL
    9                Pursuant to Federal Rule of Civil Procedure Rule 38 and all other
  10    applicable rules and provisions of law, defendants hereby demand trial by jury in
  11    this case.
  12
  13    Dated: May 4, 2021                             Respectfully submitted,
  14                                                   ROB BONTA
                                                       Attorney General of California
  15                                                   MARK T. CUMBA
                                                       Supervising Deputy Attorney General
  16
                                                       s/ Donna M. Dean
  17
                                                       DONNA M. DEAN
  18                                                   Deputy Attorney General
                                                       Attorneys for Defendants
  19                                                   Warren A. Stanley, Charles Sampson,
                                                       A. Braaksma, S. Pool, and E. Bailey
  20
        Ordonez - Answer FAC.docx
  21
  22
  23
  24
  25
  26
  27
  28
                                                  16
